Exhibit 10.4
AMENDMENT
THIS AMENDMENT (“Amendment”) dated the 8th day of December, 2009, amends the
Transportation Agreement dated as of July 31, 2006 (the “Agreement”) between The
United States Postal Service (“USPS”) and Federal Express Corporation (“FedEx”).
Preamble
WHEREAS, USPS and FedEx entered into the Agreement in order to provide for the
transportation and delivery of the Products (as such term is defined in the
Agreement);
WHEREAS, the parties now desire to amend certain provisions of the Agreement to
provide an expansion of the Products as stated below;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties agree as follows:
1. Commencing on December 8, 2009, and ending on December 22, 2009, with
optional days December 22 to SJU and ANC and December 23 to HNL, USPS desires to
utilize FedEx ULDs for its peak charter operations and FedEx agrees to provide
such ULDs based on the schedule and list of charges outlined in Attachment 1.
USPS agrees to pay the ULD charges based on the presumption that two charters
will operate during this period from Memphis, TN to ANC, SJU and HNL. At the end
of charter operations, one ULD set per aircraft will be returned to the MEM Hub
or a location within the United States agreed upon by USPS and FedEx.
2. All capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Agreement.
3. Except as amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect and are ratified and confirmed
in all respects.
IN WITNESS WHEREOF, the parties have signed this Amendment in duplicate, one for
each of the Parties, as of December 8, 2009.

            THE UNITED STATES POSTAL SERVICE
            By:   /s/ SUSAN E. PARTRIDGE         Title: Purchasing & SM
Specialist                FEDERAL EXPRESS CORPORATION
            By:   /s/ PAUL J. HERRON         Title: VP, Postal Transportation
Management           

 

 



--------------------------------------------------------------------------------



 



         

Attachment 1
[ * ]

     
Total AMJs for the Period
  [ * ]
Total LD3s for the Period
  [ * ]
Optional Days AMJ
  [ * ]
Optional Days LD3s
  [ * ]

ULD Charges for Period

             
ULD Type
  AMJ   LD3    
Amount of containers
  [ * ]   [ * ]    
Charge per ULD
  [ * ]   [ * ]    
Total Charges Per ULD type
  [ * ]   [ * ]    
Total Charges
          [ * ]

Assumptions:

      1.  
747 Aircraft are used for the charter operations. Each aircraft carries [ * ]
and [ * ]
  2.  
Each location requires 2 sets of ULDs, one set for the ULDs in transit and
another set at the origin to build the next movement.
  3.  
Two sets of ULDs per aircraft, [ * ] and [ * ], are the amount of containers
charged per day.
  4.  
The amount of ULDs charged is based on the [ * ], [ * ], and [ * ] as outlined
above
  5.  
If optional days are exercised the same rates will apply
  6.  
The amounts charged per container type are [ * ] and [ * ]
  *  
Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

 